Exhibit 10.30
January 26, 2010
Ted W. Love, M.D.
5 Via Delizia
Hillsborough, CA 94010
Dear Ted,
On behalf of Onyx Pharmaceuticals, Inc. (“Onyx” or the “Company”) it is a great
pleasure to extend you an offer of employment as Executive Vice President, Head
of Research and Development on the following terms:
Salary: Your semi-monthly salary will be $20,208.33 totaling $485,000 per year,
less required deductions and withholdings. Any future increases will be awarded
on the basis of performance.
Bonus: You will be eligible, at the end of each year, to receive an annual bonus
amount of up to 50% of your base salary if Onyx achieves its corporate
objectives and you achieve the performance objectives set for you. If you leave
at any time during a year, you are not eligible for any prorated amount of your
unearned target bonus for that year. Bonus payments will be subject to required
deductions and withholdings. Onyx shall have the sole discretion to determine
whether you have earned any bonus set forth in this paragraph and, if so, the
amount of any such bonus.
At Onyx, our salary merit increases and potential bonus amounts are based upon
the assumption that an employee has provided services to the Company for the
entire calendar year. Therefore, if you join Onyx at any time between January 1
and October 1 of any calendar year, your potential salary merit increase and
potential bonus, if either is awarded, will be prorated for the actual amount of
service you provide during that calendar year. If you join Onyx after October 1
of any calendar year, you will not be considered eligible for a salary merit
increase or bonus for that year.
Stock: On your start date, you will be granted an option to purchase 115,500
shares of Onyx common stock with an exercise price equal to the market price on
your start date. The option will be issued under the Company’s 2005 Equity
Incentive Plan and pursuant to the Company’s standard Option Agreement. Subject
to your continued service with the Company, these options will become
exercisable as follows: 25% after the first twelve months, 1/48th per month
thereafter, for a total of a four year vesting period.

 



--------------------------------------------------------------------------------



 



Ted W. Love, M.D.
Page 2
Additionally, on your start date you will be awarded a restricted stock award of
16,500 shares of Onyx common stock. Subject to your continued service with the
Company, the shares subject to the restricted stock award shall vest in a series
of three (3) successive equal annual installments over the three-year period
commencing from the grant date. In the event you are the subject of a “Covered
Termination” (as defined in the Company’s Executive Severance Benefit Plan, in
the form enclosed with this letter (the “Severance Benefit Plan”)) which occurs
within twenty-four (24) months following the effective date of a “Change of
Control,” but prior to the final vesting date of this restricted stock award,
the vesting of this restricted stock award shall be accelerated in full. For
these purposes, a “Change in Control” means one or more of the following
(a) there is consummated a sale or other disposition of all or substantially of
assets of the Company (other than a sale to an entity where at least fifty
percent (50%) of the combined voting power of the voting securities of such
entity are owned by the stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale);
(b) any person, entity or group (other than the Company, a subsidiary or
affiliate of the Company, or a Company employee benefit plan, including any
trustee of such plan acting as trustee) becomes the beneficial owner, directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities
other than by virtue of a merger, consolidation or similar transaction; or
(c) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such transaction, the stockholders immediately prior to the
consummation of such transaction do not own, directly or indirectly, outstanding
voting securities representing more than fifty percent (50%) of the combined
outstanding voting power of the surviving entity in such transaction or more
than fifty percent (50%) of the combined outstanding voting power of the parent
of the surviving entity in such transaction.
Benefits: You will be eligible to participate in the Company’s medical, dental,
vision, EAP, life insurance, short-term and long-term disability insurance
programs pursuant to the terms of these plans and our vacation, sick and holiday
programs in accordance with company policy. You may also sign up to participate
in our 401(k) Retirement Savings Plan and our Employee Stock Purchase Plan. In
addition, you may choose to have additional Voluntary Term Life for you and your
eligible dependents.
This offer is contingent upon your signing our Employee Confidential Information
and Inventions Assignment Agreement and providing legally required evidence of
your right to work in the United States, as well as, Onyx’s successful
completion of your references and background check. In consideration of your
employment, you also agree to conform to the rules and standards of the Company.
Once you begin your employment, you will be eligible to become a participant
under the Severance Benefit Plan which sets forth the terms of the severance
benefits to which you will be entitled under certain circumstances.

 



--------------------------------------------------------------------------------



 



Ted W. Love, M.D.
Page 3
In accordance with Federal Law, all new employees are required to present
evidence of their eligibility to be employed in the United States. Accordingly,
we request that you provide us with a copy of an appropriate document for this
purpose within 72 hours of your employment date.
Your employment is “at will.” You or Onyx may terminate your employment at any
time, with or without cause, with or without notice. This letter when signed by
you, will constitute the agreement between Onyx and you respecting the position,
and supersedes all prior negotiations and agreements pertaining to the position
whether written or oral. No employee or representative of the Company, other
than its CEO (or designee), has the authority to make any express or implied
agreement contrary to the foregoing. Further, the CEO at Onyx may not alter the
at-will nature of the employment relationship or enter into any employment
agreement for a specific time unless the CEO (or designee) and you both sign a
written agreement that clearly expressly specifies the intent of doing so.
We are very enthusiastic about the prospect of having you on the Onyx team and
we are confident that you will make a valuable contribution to the success of
the company.
If this arrangement is acceptable to you, please indicate your acceptance of the
terms of this employment offer by signing and dating one copy and returning it,
along with the signed Confidential Information and Inventions Assignment
Agreement to Judy Batlin.
Should you have any questions regarding the provisions of employment, please
contact me at (510) 597-6544.
Sincerely,
/s/ Judy Batlin
Judy Batlin
VP, Organizational Learning, Development & Human Resources
I accept Onyx Pharmaceutical’s offer of employment on the terms stated.

          /s/ Ted W. Love   1/28/10   2/1/10   Accepted (signature)   Date  
Start Date

 